Or*374der, Supreme Court, New York County (Judith J. Gische, J.), entered August 2, 2006, which, to the extent appealed from, granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The 80-year-old plaintiff fell while exiting a Gristede’s supermarket on a February evening in 2003. She testified at her deposition that she “took a step and there was a slope and I lost my balance and went down, fell,” and that she had lost her balance due to the “uneven pavement” and the “incline of the slope.” The court properly found, upon consideration of all the evidence, defendants had sufficiently established that the condition cited by plaintiff as the cause of her injury was too trivial to be actionable (see Trincere v County of Suffolk, 90 NY2d 976 [1997]). Concur — Tom, J.P., Friedman, Williams, McGuire and Kavanagh, JJ.